                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

FISK ELECTRIC COMPANY                                                       CIVIL ACTION

VERSUS                                                                      NO. 15-2315

DQSI, L.L.C., ET. AL.                                                       SECTION: “B”(3)

                                            ORDER

       Considering defendants’ “Motion to Strike and Exclude Evidence Related to Statements

Allegedly Made by Timothy S. Madden” (Rec. Doc. No. 156),

       IT IS ORDERED that the motion to exclude evidence related to Madden’s alleged

statements is hereby GRANTED;

       IT IS FURTHER ORDERED that the motion to strike is hereby DISMISSED as moot.

       Plaintiff woefully fails to meet the strict standard of FRCP 9(b) for pleading fraud against

defendants’ attorney. See Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 339 (5th Cir. 2008).

That failure precludes admission or reference to alleged “evidence” of fraud against that attorney.

The vague and conclusory belief of Mr. Thomas, asserted in Fisk’s opposition, misses 9(b)’s strict

pleading standard. See also City of New Orleans v. AMBAC Assurance Corp., 2014 WL 7140056

(E.D. La. Dec. 12, 2014).

       New Orleans, Louisiana, this 31st day of May, 2019.




                                           _________________________________________
                                           SENIOR UNITED STATES DISTRICT JUDGE
